Case 3:20-cr-30149-DWD Document 1 Filed 10/06/20 Page 1 of 2 Page ID #1




                          IN THE UNITED STATES DI STRI CT COU RT
                         FOR TH E SOUTHERN DISTR ICT OF ILLINOIS


UN ITED STATES OF AMERICA,                     )
                                               )      CRIMINAL No.       io--ei-3D\YC\ -DWD
         Plaintiff,                            )
                                               )      Ti tle 18,
vs.                                            )      United States Code,
                                               )      Sections 922(g)( 1) and 924(a)(2)
UD ELL D. YATES, JR.,                          )
                                               )
            Defendant.                         )
                                                                           FILED
                                           INDICTMENT
                                                                           OCT O6 2020
         THE GRAND JURY CHARGES:                                      CLERK, U.S. DISTRICT COURT
                                                                    SOUTHERN DISTRICT OF ILLINOIS
                                                                           BENTON OFFICE
                                             COUNT 1

                              POSSESS IO   OF A FIREARM BY A FELON

         On or about June 3, 2020, in St. Clair County, Illinois, within the Southern District of

Illinois,

                                     LIDELL D. YATES, JR.,

defendant herein, knowingly possessed a firearm in and affecting commerce, that is, a Glock

Generation 4 .40 caliber firearm with serial number BECU264, having previously been convicted

of a crime punishable by imprisonment fo r a term exceeding one year, and knowing that he had

been convicted of such a crime, in violation of T itle 18, United States Code, Section 922(g)( I).

                                     FORFEITURE ALLEGATION

      I. The allegations contained above are hereby reallegecl and incorporation by reference for

the purpose of alleging fo rfeiture pursuant to Title 18, Un ited States Code, Section 924(d) and

Title 28, United States Code, Section 246 1(c).

      2. Upon conviction of the above offense in violation of T itle 18, United States Code,
 Case 3:20-cr-30149-DWD Document 1 Filed 10/06/20 Page 2 of 2 Page ID #2




Section 922(g)(l), the defendant, Lldell D. Yates, Jr., shall forfeit to the United States pursuant

to Title 18, United States Code, Section 924(d) and Title 28, United States Code, Section

2461(c), any fireanns and ammunition involved or used in the knowing commission of the

offense, including but not limited to:

       a Glock Generation 4 .40 caliber fireann with serial number BECU264;

and all ammunition possessed therewith; all pursuant to Title 18, United States Code, Section

924(d) and Title 28, United States Code, Section 2461(c).



                                                      ATRUEBILL



                                                       -   ,.._   - --




LAURA REPPERT
Assistant United States Attorney
                ~signed by

 ~<tt~~         12143:24-0SW

STEVEN D. WEINHOEFT
United States Attorney



Recommended Bond: Detention
